Weltner, Justice,
dissenting.
I respectfully dissent, as the statute under which the removal of the tax assessors was accomplished specifies the requirements as to pleading. “Whenever by petition to the judge of the superior court any 100 or more freeholders of the county allege that any member of the county board of tax assessors is disqualified or is not properly and impartially discharging his duties or is discriminating in favor of certain citizens or classes of citizens and against others, the judge shall cite the member to appear____” OCGA § 48-5-296 (Code Ann. § 91A-1439).
That is exactly what more than 100 freeholders of Monroe County did.
On March 16 the petition was ordered served, and a hearing was held three weeks later. As the majority observes, the trial court heard evidence on behalf of the petitioners and from the tax assessors. Thereafter, he summarized the issues as developed by the evidence, and adjourned the hearing, to be recommenced two weeks later, as it was, at which time the court heard additional testimony and arguments.
There is simply nothing wrong with the procedure followed in this case. First, the content of the petition was exactly that described and required by the statute. Second, the petition was served three weeks before the hearing. Third, a full hearing was provided the tax assessors, in which they were represented vigorously and participated fully. Fourth, the court summed up the evidence, announced the areas of interest, narrowed the issues, and provided an additional two weeks for further preparation. Fifth, a second hearing was held, in which the tax assessors again participated.
In spite of this ample opportunity to hear the charges against them, to cross-examine witnesses, and to present evidence of their own with more than ample time to prepare, the majority holds that this was not enough. In so doing, it imposes upon the ordinary citizens, empowered to right perceived wrongs on their own through OCGA § 48-5-296 (Code Ann. § 91A-1439), the excess baggage of common law pleading!
In thus eviscerating the plain and simple and honest scheme of the statute, the majority relies upon Hughes v. Russell, 148 Ga. App. 143 (251 SE2d 70) (1978). That reliance is misplaced, as there a tax assessor was given but two days’ notice of the hearing, with additional *688charges served upon him the very night before the hearing.
There are two reasons why Hughes v. Russell, supra, is inapposite to this case. The first is factual, as outlined above. The second is more compelling, in that Hughes v. Russell, supra, deals not with the recall provision of this case, but with Georgia Laws 1972, p. 1114 (former Ga. Code Ann. § 94-6904) providing: “The members of the board [of tax assessors] may be removed by the appointing authority only for cause shown for the failure to perform the duties or meet the qualifications imposed upon them by law.” In interpreting that statute, our Court, in Kirton v. Biggers, 232 Ga. 223 (1) (206 SE2d 33) (1974), observed: “ ‘for cause shown,’ implies the necessity of notice and hearing so as to satisfy the constitutional requirements of due process of law.”
With that requirement, of course, no one quarrels. It is a requirement which was plainly met under the facts of this case.
The majority opinion concludes a weary cycle: first, the General Assembly empowers the ordinary citizens to protect themselves against the depredations of their public agents, specifying by statute exactly and precisely what must be alleged in order to obtain a public hearing. Second, the trial judge, in a proceeding which is a model of fairness and opportunity to be heard, accords to both the outraged citizens and the tax assessors a full and complete opportunity to be heard, and further to prepare for additional evidence and argument, concluded by a carefully drawn order encompassing findings of fact and conclusions of law. Third, this Court, the final repository of the judicial power of our State, by the resurrection of archaic pleading requirements, takes from the ordinary citizens that which has been given to them by the General Assembly and secured to them by the superior court.
The forms of action someday must die. Here was an opportunity to provide for their remains a long-overdue funeral.